 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving ballots so easily obtainable that 1 voter got his without havingit, handed to him, afford an insufficient basis for setting asidean elec-tion, I cannot, in this state of the record, reach the same conclusionconcerning this alleged irregularity : Twenty-six unchallenged ballotswere cast while only 25 voters were checked off on the eligibility list,a discrepancy which suggests the possibility that an unauthorizedballot may have been cast or that chain voting may have occurred,thereby voiding the election.While the Regional Director disposedof this allegation by finding that Schaffer, the only employee notchecked off, actually cast the 26th ballot but that the observers in-advertently failed to check off his name, he has done so on the basisof conflicting evidence.Moreover, the Employer has excepted tothese findings, thereby raising substantial and material factualissues.The regularity of elections is of vital importance to the administra-tion of the Act.Unless the requisite regularity is present,an elec-tion fails of its purpose and must be set, aside. I would, therefore,prefer a full exploration of the issue relating to the 26th ballot, asJs our practice where substantial and material factualissues exist,'before deciding that this election has served its purpose.This can bedone by directing the requested hearing where testimony can be takenunder oath and exposed to the searching light of cross-examination.I would so order.MEMBER PETERSON took no part in the consideration of the aboveDecision and Certification of Representatives.1 Section 102.61 of the National Labor Relations Board Rules and Regulations,Series "6,as amended provides: "If exceptions are filed,.either to the report on challenged ballots,objections, or both if if be a consolidated report, and . . . it appears to the Board thatsuch exceptions raise substantial and material factual issues, the Board may direct theRegional Director or other agent of the Board to issue and cause to be served upon theparties, a notice of hearing on said exceptions before a hearing officer."Kenedy Compress CompanyandInternational Chemical Work-ers Union,AFL.Case No. 39-CA-418. October 04,1955DECISION AND ORDERUpon charges duly filed by International Chemical Workers Union,AFL, herein called the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director for the SixteenthRegion of the Board, issued a complaint dated August 12, 1954,against Kenedy Compress Company, herein called the Respondent, al-leging that the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (a) (5) and (1) andSection 2 (6) and (7) of the Act. Copies of the charges, the com=114 NLRB No. 105. ^KENEDY COMPRESSCOMPANY635plaint, and-a notice of hearing thereon were duly served upon the Re-spondent and the Union.The complaint alleges, in substance, that a majority of the employeesof the Respondent had selected the Union as their exclusive bargainingrepresentative, but that since on or about May 20, 1954,,the Respond-ent has refused to bargain with the Union as the exclusive bargainingrepresentative of its employees.The Respondent filed an answer onAugust 20,1954, denying the commission of any unfair labor practices.On August 20,1954,`the parties and the General Counsel entered intostipulationwhich set forth an agreed statement of facts.Thestipulation also provides that the parties thereby waive their rights toa hearing, the issuance of an Intermediate Report, and a proposed de-cision and order of the Board.The stipulation further provides that,upon such stipulation and the record as therein provided, the Boardmay make findings of fact, conclusions of law, and may issue its De-cision and Order as if the'same facts had been adduced in open hearingbefore a duly authorized Trial Examiner of the Board. Thereafter,at the Board's request, the parties and the General Counsel enteredinto supplemental stipulations for the purpose of augmenting theoriginal stipulation of facts with respect to the matter of the Respond-ent's involvement in interstate commerce.The aforesaid stipulationsare hereby approved and accepted and made a part of the record inthis case.Upon the basis of the aforesaid stipulations, and the entire recordin the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation, is engaged in the business ofstoring, baling, rebaling, and shipping cotton.It derives its entirerevenue from performing these and related services upon cotton for itscustomers.The Respondent does not have legal title to any of the cot-ton it handles.During a recent representative 12-month period, theRespondent handled in excess of $1,000,000 worth of cotton, 85 per-cent of which it shipped to points outside the State of Texas.Thetotal amount of revenue received for such services during this periodwas in excess of $128,000. It thus appears that the Respondent re-ceives in excess of $100,000 per year for its warehousing and shippingservices which constitute a part of interstate commerce.The Re-spondent concedes it is engaged in interstate commerce.As the Re-spondent's warehouse and shipping activities constitute a link inthe chain of interstate commerce and its annual income received for 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese services exceeds $100,000 per year,we findthatit will effectuatethe purposes of theAct toassert jurisdiction in this case.'II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that the Union is a labor organi-zation within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESPursuant to an agreement for consent election between the Respond-ent and the Union, an election was held on January21, 1954, amongthe employees of the Respondent in the following described unit :All production and maintenance employees of the Kenedy CompressCompany employed at its Compress, exclusive of its clerical employees,professionalemployees, guards, watchmen, and supervisors as definedin the Act.The majority of the employees voting in the election voted for theUnion and, as a result, the Union was certified by the Board on Jan-uary 29, 1954, as the exclusive representative for purposes of collectivebargaining, of the employees in the above-described appropriate unit.Following its certification, the Union, on April 10, 1954,and againon May 20,1954, requested the Respondent to bargain collectively withit as the exclusive bargaining agent for the employees in the above-described unit.Prior to the Union's request for bargaining on May20, 1954, the Respondent received signed statements from. a majorityof the employees in the unit here involved, stating that these employeesno longer desired the Union to represent them.Taking the positionthat in these circumstances it was under no duty to bargain with theUnion, the Respondent, on May 20, 1954, and at all times since, hasrefused to bargain with the Union.`From its brief submitted herein, it is apparent that the Respondentrelies solely upon the repudiation of the Union by a majority of theemployees in the unit, as a defense to its admitted refusal to bargainwith the Union. It is, however, now well settled that, absent specialcircumstances, a union's majority status is conclusively presumed toexist for a period of 1 year following the union's certification, and thatrepudiation of the union by a majority of the employees in the unitis not such a special circumstance as to affect this presumption.2-The Respondent, by its admitted refusal to bargain with the Unionon and after May 20, 1954, failed to honor the Board's certification.Accordingly, on the basis of the entire record before us, we find that? DallasTransfer & Terminal Warehouse Company,114 NLRB 18.See alsoEti,wanFertilizer Company,113 NLRP. 932 Ray Brook,iv.N. L R. B.,348 U S. 96;Seaboard Lemon Assooiation,112 NLRB 130.See also,Genesee Foundry Company, Inc,109 NLRB 1253, 1255. KENEDY COMPRESS COMPANY637,the Respondent has violated, Section 8 (a) (5) and (1) of the Act byrefusing, on and after May 20, 1954, to bargain with the Union as theexclusive bargaining representative of the employees in the appropri-ate unit herein described.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations of the Respondent de-scribed in section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendto labor disputes burdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that the Respondent violated Section 8 (a) (5) and(1) of the Act, by refusing to bargain with the Union, we shall orderthe Respondent to cease and desist therefrom and take certainaffirma-tive action which we find necessary to effectuate the policies of theAct.Because of the limited scope of the Respondent's refusal to bargain,and because of the absence of any indication that danger of otherunfair labor practices is to be anticipated from the Respondent's con-duct in the past, we shall notissue abroad order in this case.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Chemical Workers Union, AFL, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.Kenedy Compress Company is an employer within the meaningof Section 2 (2)' of the Act.3.Certain employees of the Respondent described in section III,above, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.1954, and at all times thereafter has been, and is, the certified and ex-clusive representative of all the employees in the appropriate unitdescribed in section III, above, for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.15.By refusing on May 20, 1954, and at all times thereafter, to bar-gain collectively with the International ChemicalWorkers Union,AFL, as found above, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) ofthe Act. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD6:By the aforesaid refusal to bargain, the Respondent has inter-fered with, restrained, and coerced employees in the exercise of. therights guaranteed in Section 7 of the Act, and has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Kenedy Compress Companyof Kenedy, Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with Inter-national Chemical Workers Union, AFL, as the exclusive representa-tive of its employees in the appropriate unit described in section III ofthis Decision and Order.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International ChemicalWorkers Union, AFL, as the exclusive bargaining representative ofits employees in the appropriate unit described in section III of thisDecision and Order, with respectto wages,rates of pay, hours of em-ployment, or other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement.(b)Post at its plant at Kenedy, Texas, where the employees inthe appropriate unit are employed, copies of the notice attached heretoand marked "Appendix." 3 Copies of said notice, to be furnished bythe Regional Director for the Sixteenth Region, shall, after being dulysigned by the Respondent's representative, be posted by the Respond-ent immediately upon receipt thereof, and maintained by it for a periodof sixty (60) consecutive days thereafter in conspicuous places, includ-ing all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.ACTING CHAIRMAN RODGERS took no part in the consideration of theabove Decision and Order.In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuantto a Decieeof the United States Court of Appeals,Enforcing an Order.". CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN, ETC.APPENDIXNOTICE TO ALL EMPLOYEES639Pursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL bargain collectively with International Chemical`Workers Union, AFL, as the exclusive representative of our em-ployees in the appropriate unit described below, with respect towages, rates of pay, hours of employment, or other conditions ofemployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.All production and maintenance employees of the KenedyCompress Company employed at its Compress, exclusive of itsclerical employees, professional employees, guards, watchmen,and supervisors as defined in the Act.KENEDY COMPRESS COMPANY,Employer.Dated----------------By----= -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Chauffeurs,Teamsters,Warehousemen and Helpers Local UnionNo. 135, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,A. F. ofL.. andMarsh Foodliners, Inc.Teamsters,Chauffeurs,Warehousemen and Helpers Local UnionNo. 369 of Muncie,Indiana,'affiliatedwith the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, A. F. ofL. andMarsh Foodliners, Inc.Cases Nos. 35-CC-28 and 35-CC-29. October 24 1955DECISION AND ORDEROn June 17,1955, Trial Examiner Louis Plost issued his Intermedi-ate Report in the above-entitled proceeding, finding that RespondentLocal 135 had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found that114 NLRB No. 108.